IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Marriage of
                                                  No. 80276-3-I
 LESLIE BRADLEY REYNOLDS,                         (consolidated with No. 81170-3-I)

                      Petitioner,                 DIVISION ONE

               and                                UNPUBLISHED OPINION

 BRIAN PATRICK REYNOLDS,

                      Respondent.

 BRIAN PATRICK REYNOLDS,

                      Respondent,

               v.

 CHARLES E. BRADLEY, JR., third
 party creditor,

                      Appellant.


       APPELWICK, J. — Bradley, as assignee of a judgment against Leslie Reynolds,

appeals the trial court’s determination that his liens on her real property are junior to an

owelty lien on that property awarded to Brian Reynolds as distribution of community

property in the dissolution of the Reynolds’ marriage. We affirm.
No. 80276-3-I/2


                                         FACTS

        Brian and Leslie Reynolds were married on November 2, 1991. During their

marriage, the family purchased their home, which had a fair market value of $1,000,000.

The Reynolds separated on April 22, 2007. The King County Superior Court entered a

decree of dissolution of the Reynolds’s marriage on October 1, 2008


        In the dissolution action, the trial court sought to divide the community property

equally. The family home was the primary community asset. The trial court awarded

possession of the family home to Leslie Reynolds, subject to a lien to Bradley Reynolds

for $342,115, to bear interest of six percent per year, payable on or before January 1,

2012.

        In its findings of fact supporting the dissolution, the court found that Leslie

Reynolds comes from a wealthy Connecticut family and was unsatisfied with the standard

of living that her husband was able to provide. Leslie’s father and brothers supplied

significant gifts to underwrite her standard of living.    As a result of overspending,

substantial sums of money were owed to Leslie Reynolds’s father, Charles Bradley, Sr.1

Leslie Reynolds and her father entered into an agreement in 2003 which limited the

source of repayment to sale of shares of stock Leslie owned.




        1The money helped finance the purchase of two buildings in Seattle. Brian
Reynolds managed the property, earning about $90,000 per year. The buildings were
later sold and the proceeds were used to pay for an extravagant lifestyle, rather than
repay Leslie Reynolds’s father.

                                                2
No. 80276-3-I/3


      On June 24, 2008, after the Reynolds had separated, Leslie Reynolds and her

father entered an agreed judgment in King County Superior Court for a principal amount

of $615,580, plus interest and fees. The judgment was recorded on June 26, 2008.

Charles Bradley, Sr. assigned the judgment to his son, Charles Bradley Jr. (Bradley) on

December 17, 2010. In the dissolution action, the trial court found that this debt was

payable solely from Leslie Reynolds’s separate property.

      Leslie Reynolds has not paid her obligations to either Bradley or Brian Reynolds.

On July 3, 2018, Brian Reynolds obtained a judgment and confirmation of his owelty lien

in King County Superior Court. The judgment, which included accrued interest, totaled

$606,884. The judgment provided that it would bear interest at 12 percent per year.

      On motion of Brian Reynolds, the court appointed a receiver to sell the family

home. The net proceeds from the sale were $532,483. Only Bradley and Brian Reynolds

submitted secured creditor claims. Reynolds claimed $560,488 and Bradley claimed

$1,556,387. The receiver paid various costs of the sale, none of which is at issue here.

It also paid $25,000 to Leslie Reynolds pursuant to an agreement between the receiver,

Brian Reynolds, and Leslie Reynolds. The value of the homestead exemption, $125,000,

was distributed to Brian Reynolds in July 2019. The balance remaining to pay secured

creditors in February 2020 was $359,147. The receiver determined that all $359,147

should go to Brian Reynolds.

      The trial court approved the receiver’s final accounting and disbursement to Brian

Reynolds. Bradley filed a notice of cash supersedeas, and the funds were deposited in

a trust account pending this appeal.


                                              3
No. 80276-3-I/4


       Bradley appeals.


                                      DISCUSSION

       Bradley assigns three errors. First, he argues that his judgments are senior to

Brian Reynolds’s lien and should be paid first. Second, he argues that his liens are senior

to Brian Reynolds’s interest in a certain portion of the proceeds from the sale of the home

which he claims are Leslie Reynolds’s separate property. Last, he claims the receiver

improperly calculated the payment due to Brian Reynolds.

       In a dissolution proceeding, the court has “practically unlimited power” over

property when exercised with reference to the rights of the parties and their children.

Arneson v. Arneson, 38 Wn.2d 99, 102, 227 P.2d 1016 (1951). The dissolution court has

authority to make disposition of the property and liabilities of the parties, whether

community or separate. RCW 26.09.080. Where it appears that partition of property

cannot be made equally, the court may equalize an unequal distribution of property by

ordering a money award to one party through the “‘time-honored doctrine of owelty.’” In

re Sale of the Real Prop. of Hartley, 54 Wn. App. 434, 438, 774 P.2d 40 (1989) (quoting

Von Herberg v. Von Herberg, 6 Wn.2d 100,121, 106 P.2d 737 (1940)); RCW 7.52.440.

Owelty may take the form of a one-time payment, or may become a lien on property

awarded to the other spouse. Id.

       Here, the dissolution decree awarded Leslie Reynolds, as separate property, the

family home, subject to a lien to Brian Reynolds of $342,115 bearing a six percent interest

rate per year. The lien is an owelty lien. It was awarded to Brian Reynolds as his separate



                                                4
No. 80276-3-I/5


property. As such, it is not subject to Bradley’s judgment.2 The judgment which Bradley

seeks to enforce was entered against only Leslie Reynolds on June 24, 2008. It was not

entered against Brian Reynolds. The parties had been living separate and apart since

April 22, 2007. The marital community was defunct. Leslie had no authority to act on the

behalf of the marital community to encumber community real property.                     RCW

26.16.030(3). The marital residential property was community property. The judgment is

therefore a separate liability of Leslie.     The trial court in the dissolution properly

characterized it as a separate liability.

       This is similar to the property division in Marriage of Wintermute, 70 Wn. App. 741,

744-45, 855 P.2d 1186 (1993). The court characterized the division in this manner:

               The decree of dissolution attempted to distribute the marital property
       equitably, yet preserve the family home for Florence and the children during
       their minority. Thus, the trial court awarded the home to Florence and a
       compensating sum of $12,000 to Leslie. This kind of equalization derives
       from the ancient doctrine of owelty, Hartley v. Liberty Park Assocs., 54 Wn.
       App. 434, 437, 774 P.2d 40(1989), and is authorized by statute, RCW
       7.52.440. A judgment for owelty creates an equitable lien on the property
       in the nature of a vendor’s lien. Adams v. Rowe, 39 Wn.2d 446, 236 P.2d
       355 (1951); Hartley, supra.
               A vendor’s lien affords the seller of real property a means of securing
       the unpaid portion of the purchase price. BLACK’S LAW DICTIONARY 1555
       (6th rev. ed. 1990). When, as in this case, a particular piece of real property
       cannot be fairly apportioned, an equalizing monetary award can be made in
       lieu of partition. See Adams, 39 Wn.2d at 447[]; Von Herberg[, at] 121[];
       Hartley, 54 Wn. App. at 438[]. An owelty lien to secure the debt may be
       created by agreement of the parties, or it may be decreed by the court as
       an equitable alternative to partition. 4 G. Thompson, Real Property, § 1827
       (1979); Von Herberg, 6 Wn.2d at 121[]. The owelty lien is like a vendor’s

       2Bradley argues that having his rights as a third-party creditor determined by the
dissolution proceeding violates his due process rights. Bradley’s argument is unavailing.
The dissolution court has the power to allocate liabilities between the parties and to place
property outside the reach of creditors. Arneson, 38 Wn.2d at 101-02.

                                                 5
No. 80276-3-I/6

       lien in that it attaches to a particular piece of real property to assure payment
       of a debt related to that property.

              An owelty lien commences from the entry of judgment. Hartley, at
       437[(]citing RCW 4.56.200[).]


Id.3,4,5 (footnotes omitted). By attaching to a particular piece of real property to secure an

equalizing award of money, an owelty lien is significantly more focused and limited in

scope than a general judgment lien. See id. at 744-46.


       3RCW    7.52.440 provides, in part, as follows: When it appears that partition
cannot be made equal between the parties according to their respective rights, without
prejudice to the rights and interests of some of them, the court may adjudge
compensation to be made by one party to another on account of the inequality of
partition.
        4Vendor’s liens are referenced in the homestead statute. RCW 6.13.080(1). It has

been held that a vendor's lien does not exist in Washington. State ex rel. Ritchie v.
Douglas, 198 Wash. 564, 89 P.2d 227 (1939), overruled in part on other ground by First
Nat. Bank of Everett v. Tiffany, 40 Wn.2d 193, 242 P.2d 169 (1952). However, the
vendor’s lien mentioned in the homestead statute is not the kind of lien which we have
held does not exist, but is the very kind that is here sought to be enforced. Thompson v.
Hunstad, 53 Wn.2d 87, 90, 330 P.2d 1007 (1958). We have recognized that a judgment
based upon the purchase price of realty is in the nature of a vendor’s lien, within the
meaning of RCW 6.13.080, providing that homesteads are subject to execution on
judgments obtained on debts secured by vendor’s liens. Lenz v. Harding, 186 Wash.
642, 647, 59 P.2d 743 (1936); Lyon v. Herboth, 133 Wash. 15, 19, 233 P. 24 (1925). In
the latter case, the vendor was permitted to execute upon the land, in spite of a prior
declaration of homestead by the vendee, the court saying: “At the common law the mere
fact of the sale seems to have given the vendor an equitable lien on the property for the
purchase price. No recordation of it was necessary. It was a secret lien, and we held in
the Smith [c]ase that such a lien was inconsistent with our recording acts. But the lien
here sought to be enforced is not the secret equitable lien which was condemned. It is
one by virtue of a judgment which respondents obtained for the purchase price. The
vendor’s lien mentioned in the homestead statute is not the kind of lien which we have
held does not exist, but is the very kind that is here sought to be enforced.” Herboth, 133
Wash. at 19 (citing Smith v. Allen, 18 Wash. 1, 50 P. 783 (1897)). Adams and Hartley
describe an owelty lien as an equitable lien “in the nature of a vendor’s lien.” Adams, 39
Wn.2d at 449; Hartley, 54 Wn. App. at 438. Therefore, we liken the owelty lien in this
case to a vendor’s lien.
        5RCW 4.56.200 was amended in 2012 to provide: “The lien of judgments upon the

real estate of the judgment debtor shall commence as follows: . . . (2) Judgments of the

                                                  6
No. 80276-3-I/7


       Leslie’s separate interest in the former community residence is an after-acquired

property interest for purposes of RCW 4.56.190. Bradley’s claim is a general statutory

lien claim based on a money judgment. As such, Bradley’s lien attaches only to her non-

exempt property, not her homestead exemption. Bradley argues his lien is first in time

and first in right, because he recorded his judgment before Brian recorded his, and it

attached the instant Leslie received the separate property interest. But, this argument is

erroneous.

       The decree of dissolution transformed community property interests into separate

property interests as part of the partition of the assets of the marital community. See In

re the Marriage of Little, 96 Wn.2d 183, 190, 634 P.2d 498 (1981). The owelty lien

awarded to Brian attached to the real property. Leslie was awarded a separate property

interest already encumbered by the owelty lien. Bradley’s judgment lien could attach to

only that already-encumbered separate property interest.         The owelty lien attached


superior court for the county in which the real estate of the judgment debtor is situated,
from the time of the filing by the county clerk upon the execution docket.” LAWS OF 2012,
ch. 133, § 1. The Final Bill Report explains the amendment was in response to a then
recent case, Bank of America v. Treiger, which recognized certain judgments as perfected
even though they did not contain the statutorily required judgment summary. S.B. REP.
ON S.B. 6566, 62nd Leg. Sess., Reg. Sess. (Wash. 2012) (The actual name of the cited
case is Bank of America, N.A. v. Owens, 173 Wn.2d 40, 54 266 P.3d 211 (2011)). A
search for liens on real property most commonly occurs in one of two ways: through a
search at a local county auditor’s office in the county where the property is situated; or by
the searching a court clerk’s execution docket, a docket where judgment summaries are
entered, as specified by state statute. See Fed. Intermediate Credit Bank of Spokane v.
O/S Sablefish, 111 Wn.2d 219, 227, 758 P.2d 494 (1988) (purchasers have constructive
notice upon entry by court clerk in the same county or by recording with county auditor).
The bill report describes the amendment as clarifying “that the lien of judgments of real
estate of the judgment debtor begin, for judgments of the superior court for the county in
which the real estate is situated, from the time of the filing by the county clerk upon the
execution docket in accordance with RCW 4.64.030.” S.B. REP. ON S.B. 6566.

                                                 7
No. 80276-3-I/8


specifically to Leslie’s real property and was perfected when the decree was filed and

entered on the execution docket. RCW 4.56.200(2); CR 58(b).6 It was unnecessary to

record the decree with the county auditor to perfect the lien or establish its priority as to

that specific property. RCW 4.56.200; See also Sablefish, 111 Wn.2d at 227. Therefore,

the owelty lien is first in time and first in right with respect to Leslie’s interest in the former

family residence. And, because an owelty lien is in the nature of a vendor’s lien, it must

prevail against Leslie’s declaration of homestead as well as the non-exempt portion of

her property. Adams, 39 Wn.2d at 449; RCW 6.13.080.

       Bradley argues RCW 6.13.090 requires a different result: “‘A judgment against the

owner of a homestead shall become a lien on the value of the homestead property in

excess of the homestead exemption from the time the judgment creditor records the

judgment with the recording officer of the county where the property is located.’” The

statute addresses the effect of recording a statutory money judgment. Id. It attaches to

real property only by virtue of recording. Id. It does not attach to the exempt portion of

the homestead property. It attaches only to the excess value and only from the time of

recording. Id. But, when a superior court awards an owelty lien on property within its

county, though it is awarded for a sum of money, it attaches to the specific property when

the decree or judgment is filed. See Wintermute, 70 Wn. App at 745. Recording is not

required for perfection or priority. .




       6CR  58(b) provides: “Judgments shall be deemed entered for all procedural
purposes from the time of delivery to the clerk for filing, unless the judge earlier permits
the judgment to be filed directly with the judge as authorized by rule 5(e).”

                                                    8
No. 80276-3-I/9


       The homestead exemption is a very important protection for creditors. Yet, it is

clear that an owelty lien may reach the otherwise exempt portion of the homestead

property, while a general money judgment may not. RCW 6.13.080; Wintermute, 70 Wn.

App. at 744-45. It would be anomalous to allow the owelty lien to take the debtor’s

protected property, but deny it access to the non-exempt portion of the property. Yet that

is what Bradley’s interpretation and argument would do. Doing so would undercut the

utility of owelty liens. Rather than using the lien to keep a spouse and children in the

family home, the court would be forced to order sale of the property. Bradley’s argument

has no merit.

       Bradley argues that if the owelty lien is senior it attaches only to the partial value

of the property represented by the initial principal amount due. He argues the balance of

the property is subject to his judgment. He lacks authority to support this position and the

argument lacks merit. The owelty lien attaches to the entire property. See Wintermute,

70 Wn. App at 745. Such liens secure forbearance on an amount of money due and

generally will accrue interest.    Bradley’s theory would render interest on the lien

unsecured and potentially uncollectable. This would undercut the purposes for which

such liens were created in the first place.

       We turn last to Bradley’s assigned errors with the receiver’s accounting. He claims

that the receiver improperly calculated the amount due to Brian Reynolds by (1)

incorrectly applying an interest rate of twelve percent rather than six percent, and (2)

failing to subtract $25,000 from Brian Reynolds’s claim which was improperly paid to

Leslie Reynolds. He claims that after correcting these errors he would have been entitled


                                                 9
No. 80276-3-I/10


to $36,394. However, his own calculations are erroneous. Even crediting the $25,000

payment to Leslie against Brian’s lien, applying only a 6 percent interest rate, and applying

it to only the principal amount of the lien, the amount due Brian still exceeds the available

funds to disburse.7 His arguments do not result in a scenario in which the funds available

for disbursement exceed the amount due Brian on his higher priority claim. Bradley was

entitled to no funds.

       If anything, the receiver undervalued Brian’s interest in light of the judgment on the

lien received on July 3, 2018 in the amount of $606,884 which bears interest at 12 percent

per annum. The owelty lien accrued interest at 6 percent per annum, and by its terms

was due in full if it remained unpaid as of January 1, 2012. Brian sued on the lien and

secured a judgment for the outstanding principal, the lien interest through maturity,

prejudgment interest at 12 percent to the date of judgment, together with costs and fees.

Obtaining the judgment did not release nor alter the nature or the priority of the owelty

lien. The judgment on the owelty lien was a proper measure of the lien for purposes of

the creditor claim to the receiver.8 The principal amount of the judgment alone would

entitle Brian Reynolds to the entirety of the proceeds from this sale.




       7Brian  was paid $125,000 on the lien on July 12, 2019. Brian agrees that the
$25,000 paid to Leslie under the agreement between the receiver, Brian, and Leslie is
properly charged against his lien claim. Interest on $342,115 from October 1, 2008 until
July 12, 2019 at 6 percent equals $221,691. Interest on $192,115 from July 12, 2019
until February 1, 2020 at 6 percent equals $6,442. The total remaining due to Brian solely
on the owelty principal thus totaled $420,248. The funds in the receiver’s possession
totaled $366,447.
        8 The record does not indicate that the judgment was appealed. That judgment

may not be collaterally attacked in this proceeding.

                                                10
No. 80276-3-I/11


      Any error in the receiver’s calculation was harmless. The trial court did not err in

approving the final report and accounting. Nonetheless, Bradley urges us to remand to

the receiver to correct the calculations. Remand would add expense but not change

Brian’s entitlement to the proceeds. The only purpose it would appear to serve is to

reduce the amount Brian would receive and to add further delay. That may be Bradley’s

purpose, but not one we share.


      We affirm.




WE CONCUR:




                                              11